Citation Nr: 0608694	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-24 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran had active service from  May 1975 to July 1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Waco, Texas, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in April 2005, the issue of entitlement to service 
connection for a left shoulder disorder was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in September 2001.  A transcript of the 
hearing has been associated with the claims file.  

FINDING OF FACT

A left shoulder disorder was not manifest in service and is 
not attributable to service.  


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in August 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the August 
2003 notice, the October 2004 and November 2005 supplemental 
statements of the case issued constituted subsequent process.  
The veteran has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).

The Board finds that service connection for a left shoulder 
disorder is not warranted.  The May 1975 service entrance 
examination report shows the upper extremities were normal.  
While a March 24, 1976 service medical record indicates that 
the veteran was picked up bodily and dropped from an unknown 
height, pertinent findings pertained to the right shoulder, 
not the left.  IN April 1976, there was tenderness of the 
right sternoclavicular joint.  A May 1976 record of treatment 
notes he was struck by an iron gate on the right shoulder, 
not the left.  While a March 1976 DA Form 2173 notes the 
veteran sustained trauma to his left shoulder on March 24, 
1976 in association with an iron gate, the records, to 
include a March 24, 1976 treatment record, a March 24, 1976 
narrative summary at the time of admission for observation, 
and a March 24, 1976 DA Form 3647-1, clearly establish the 
trauma related to his right shoulder, not the left.  The 
Board notes that x-ray examination on March 24, 1976 was of 
the right shoulder, not the left.  In addition, in May 1977, 
the veteran complained of an injury to his right shoulder and 
the assessment was a contusion of the right shoulder.  
Regardless, at separation in June 1977 the upper extremities 
were normal and were assigned a profile of "1.".  On the 
accompanying medical history he specifically denied having or 
having a painful or "trick" shoulder.  

The issue of whether a left shoulder disorder is related to 
service requires competent evidence.  The Board notes the 
veteran is competent to report his symptoms; however, he is 
not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board finds the opinion of the May 2005 
medical professional to be more probative.  The report of 
examination notes initial left evaluation for a left shoulder 
disorder was in August 1999.  The Board notes the August 1999 
VA treatment record notes complaints of shoulder problems for 
six months, not since service.  The May 2005 VA examiner 
specifically stated the veteran's left shoulder tendinitis 
with impingement syndrome was less likely than not secondary 
to service, noting no left shoulder injury during service.  
Rather, the examiner attributed the veteran's left shoulder 
disorder to his job as a service agent for a car wash company 
or previous jobs working as a maintenance person, noting 
August 1999 records reflecting work involving lifting and 
pushing car parts.  

In summary, the more probative evidence establishes that 
there was no in-service left shoulder injury, the upper 
extremities were normal at separation, and the competent 
evidence shows that a post-service left shoulder disorder is 
not related service.  The veteran's assertion of an inservice 
left shoulder injury is not credible.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  








ORDER

Service connection for a left shoulder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


